Petitioner, Harold E. Shimley, Harold Byford, Patrick J. Kelly, and Charles Clifford Stanton filed their petition in this court seeking a writ of prohibition against the above-named respondents. It was alleged that the information charging the crime of kidnapping had been filed against petitioners in the district court of Oklahoma county, and that they were at that time confined in the Oklahoma county jail, and that respondent Albert C. Hunt, judge of the district court of Oklahoma county, had entered an order directing that petitioner *Page 97 
Harold E. Shimley be transferred by respondent Dick Strain, sheriff of Oklahoma county, to the city jail of Oklahoma City; there to remain without bond to await trial and the further orders of the court; and that the petitioners Patrick J. Kelly and Charles Clifford Stanton, be transferred to the county jail of Canadian county without bond to await trial, and the further orders of the court.
It was further alleged that respondent Dick Strain was threatening to carry out said orders, and unless prohibited by this court said order would be carried into effect.
The above petition was filed on February 28, 1947, and on that date presented to this court, and an order was made setting a hearing on said petition for March 1, 1947. On that date, counsel for the petitioners and the Attorney General and County Attorney of Oklahoma county were present and it was agreed that said petition be not heard, pending an agreement between the parties for a return of all petitioners to the Oklahoma county jail, pending their trial in the district court of Oklahoma county.
This court has now been informed that said agreement was carried out, and the issue before the court has become moot.
It is therefore ordered that the petition herein filed be and the same is hereby dismissed.